Citation Nr: 0629402	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for brachial plexus 
syndrome prior to March 18, 2004 and to an increased rating 
beyond 10 percent from March 18, 2004.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969 and from June 1975 to January 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In a May 2004 rating decision, the RO increased the 
evaluation for the disability at issue here to 10 percent 
effective from March 14, 2004.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The veteran responded to notice of the RO's May 2004 decision 
by disagreeing with both the percentage assigned and the 
effective date of the compensable rating, arguing that it 
should be effective from 2002, which is when he filed his 
claim for increased.  As the veteran perfected his appeal 
from the continuation of the noncompensable rating for the 
disability at issue before the May 2004 rating decision that 
increased the disability evaluation, and is not seeking an 
effective date for assignment of a compensable evaluation 
earlier than the date of his 2002 claim from which this 
appeal arose, the Board has re-phrased the issue as solely 
that of the disability evaluation, rather than of both the 
disability evaluation and the effective date of the increase.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his hearing before the undersigned, the veteran 
reported that he had received treatment by VA for his 
service-connected disorder after January 2004, the date of 
the last VA records currently in his file.  He reported that 
the last time he was treated for this problem was in the 
summer of 2005 and that he then could not lift his arm above 
shoulder height.  If the veteran's recollection is accurate, 
this range of motion would be worse than that documented in 
the last examination and could support a higher evaluation.  
These records are considered part of the record on appeal 
since they are within VA's constructive possession, and must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the record shows that in May 2004, the veteran 
reported that his March 2004 fee-basis VA examination report 
is incomplete as he returned to the examining facility in May 
2004 for a "final phase" of the examination.  He requested 
that the results of this examination be obtained.  The record 
contains an electronic mail statement from QTC, dated in July 
2004, that the veteran "did go back for cervical ROM" and 
that this was included in the report sent to VA.  
Nonetheless, it should be ascertained whether there are any 
additional examination records or reports.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant 
clinical records from the VAMC in 
Decatur, Georgia for the period since 
January 2004.  The evidence obtained 
should be associated with the claims 
file.  

2.  Ask the March 2004 fee basis examiner 
to provide copies of any records not 
currently of record pertaining to the 
veteran's disability evaluation 
examination.  Associate the materials 
obtained with the claims file.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



